Exhibit 10.3

 

RECEIVABLES CONTRIBUTION AGREEMENT

 

 

among

 

 

GUESS? IP HOLDER L.P.

 

as IP Holder

 

 

and

 

 

GUESS? ROYALTY FINANCE LLC

 

as the Issuer

 

 

Dated as of April 28, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

RECITALS

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.1

Definitions

 

ARTICLE II.

 

CONVEYANCE OF ROYALTY RECEIVABLES

 

SECTION 2.1

Conveyance of Royalty Receivables

SECTION 2.2

Absolute Conveyance

SECTION 2.3

Records

 

ARTICLE III.

 

SECURITY INTERESTS IN SUBJECT IP AND ROYALTY RECEIVABLES

 

SECTION 3.1

Subject IP

SECTION 3.2

Filings

SECTION 3.3

Royalty Receivables

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1

IP Holder’s Representations and Warranties

SECTION 4.2

Issuer’s Representations and Warranties

SECTION 4.3

IP Holder’s Representations and Warranties as to the Subject License Agreements
and the Royalty Receivables

 

ARTICLE V.

 

COVENANTS

 

SECTION 5.1

IP Holder’s Covenants

SECTION 5.2

Issuer's Covenants

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

FUTURE TRANSFERS OF ROYALTY RECEIVABLES

 

SECTION 6.1

Additional Royalty Receivables

SECTION 6.2

Filings and Further Actions

 

ARTICLE VII.

 

DELIVERY OF LLC INTERESTS

 

SECTION 7.1

Delivery of Limited Liability Company Interests

 

ARTICLE VIII.

 

TERMINATION

 

SECTION 8.1

Termination

 

 

ARTICLE IX.

 

MISCELLANEOUS

 

SECTION 9.1

Indemnification

SECTION 9.2

Amendment

SECTION 9.3

Relocation of IP Holder

SECTION 9.4

Assignment

SECTION 9.5

Governing Law

SECTION 9.6

Submission To Jurisdiction; Waivers

SECTION 9.7

Notices

SECTION 9.8

Severability of Provisions

SECTION 9.9

Further Assurances

SECTION 9.10

No Waiver; Cumulative Remedies

SECTION 9.11

Counterparts

SECTION 9.12

Third-Party Beneficiaries

SECTION 9.13

Headings

SECTION 9.14

Merger and Integration

SECTION 9.15

Force Majeure

SECTION 9.16

Nonpetition Covenants

SECTION 9.17

Interpretation

SECTION 9.18

Waiver of Jury Trial

 

SCHEDULE A

Schedule of Subject Trademarks

SCHEDULE B

Schedule of Subject License Agreements

SCHEDULE C

Schedule of Royalty Receivables

SCHEDULE D

Form of Officer’s Certificate

SCHEDULE E

Schedule of Core Products

 

ii

--------------------------------------------------------------------------------


 

This RECEIVABLES CONTRIBUTION AGREEMENT (this “Receivables Contribution
Agreement”) is dated as of April 28, 2003 by and between Guess? IP Holder L.P.,
a Delaware limited partnership (“IP Holder”), and Guess? Royalty Finance LLC, a
Delaware limited liability company (the “Issuer”).

RECITALS

 

WHEREAS, the Issuer desires to purchase all right, title, and interest in the
Royalty Receivables associated with certain Subject License Agreements owned by
IP Holder; and

 

WHEREAS, IP Holder is willing to sell the Royalty Receivables and pledge the
Subject IP to the Issuer;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, each party agrees as follows:

 

ARTICLE I.

DEFINITIONS

 

SECTION 1.1 Definitions.  Certain capitalized terms used in this Receivables
Contribution Agreement that are not otherwise defined herein shall have the
meanings ascribed to them in Annex X as attached hereto, and the following terms
shall have the respective meanings set forth in this Section 1.1.

 

“Additional Royalty Receivables” means any additional royalty receivables
conveyed by IP Holder to the Issuer pursuant to Section 6.1(a) or 6.1(b).

 

“Additional Subject License Agreement” has the meaning set forth in Section
6.1(b).

 

“Additional Subject Trademarks” means any trademarks licensed under any
Additional Subject License Agreement that are not Subject Trademarks before such
Additional Subject License Agreement is entered, including all Goodwill
connected with the use of, symbolized by, and embodied in such trademarks.

 

“Core Product” means, in relation to any Subject License Agreement (or successor
Additional Subject License Agreement conveyed to the Issuer pursuant to Section
6.1(c)), that product category identified on Schedule E.

 

“Receivables Obligor” means a Person who has licensed any of the Subject
Trademarks by the execution and delivery of a Subject License Agreement, or any
other Person who owes or may be liable for payments under such Subject License
Agreement other than the licensor thereunder.

 

“Royalty Receivables” means the proceeds of and payments due or to become due by
any Receivables Obligor under each of the Subject License Agreements, including
any Additional Royalty Receivables but not amounts attributable to payments by
Receivables Obligors in respect of items reimbursable to the licensor under the
license agreements in respect of such

 

1

--------------------------------------------------------------------------------


 

items as shared advertising costs, fixturing, signage and oversight and
monitoring of quality of goods produced and trademark usage.

 

“Schedule of Subject License Agreements” means the schedule of Subject License
Agreements attached as Schedule B hereto.

 

“Schedule of Subject Trademarks” means the schedule of Subject Trademarks
attached as Schedule A hereto.

 

“Subject IP” means collectively the Subject License Agreements and the Subject
Trademarks.

 

“Subject License Agreements” means the specific trademark license agreements,
and all proceeds thereof and payments thereunder, that are identified on
Schedule B, including any modifications or extensions thereof, and any
Additional Subject License Agreements, but excluding any license agreement with
respect to which the related Royalty Receivables have been repurchased by IP
Holder from Issuer pursuant to Section 4.3(c) hereof.

 

“Subject License Agreement File” means, with respect to each Subject License
Agreement:

 

(a)                                  the fully executed original of the Subject
License Agreement; and

 

(b)                                 any and all other documents that IP Holder
or the Servicer, as the case may be, shall keep on file, in accordance with its
customary procedures, relating to such Subject License Agreement or the related
Receivables Obligor, including any samples and other materials provided pursuant
to the Subject License Agreement terms.

 

“Subject Trademarks” shall mean the specific trademarks and corresponding
applications and registrations therefor that are identified on Schedule A,
including any Additional Subject Trademarks, in either case including all
Goodwill connected with the use of, symbolized by, and embodied in such
trademarks.

 

ARTICLE II.

CONVEYANCE OF ROYALTY RECEIVABLES

 

SECTION 2.1 Conveyance of Royalty Receivables.  Subject to the terms and
conditions of this Receivables Contribution Agreement, IP Holder hereby
contributes, sells, assigns, conveys, and transfers to the Issuer, and the
Issuer hereby acquires from IP Holder (subject to IP Holder’s obligations
hereunder) all right, title, and interest of IP Holder in and to the Royalty
Receivables, and all proceeds with respect to the foregoing.

 

SECTION 2.2 Absolute Conveyance.  It is the intention of the parties that the
contribution contemplated by this Receivables Contribution Agreement shall
constitute an absolute conveyance of the Royalty Receivables from IP Holder to
the Issuer, and the beneficial interest in and title to the Royalty Receivables
shall not be property of IP Holder’s estate in the event of the filing of a
bankruptcy petition by or against IP Holder under any bankruptcy law.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.3 Records.  In connection with the foregoing conveyance, IP Holder
further agrees, at its own expense, (i) to annotate and indicate in its paper
records and/or computer files that the Royalty Receivables have been transferred
to the Issuer pursuant to this Receivables Contribution Agreement, and (ii) to
deliver a schedule containing a true and complete list of all such Royalty
Receivables, which schedule shall be marked as Schedule C to this Receivables
Contribution Agreement and is hereby incorporated into and made a part of this
Receivables Contribution Agreement.

 

ARTICLE III.

SECURITY INTERESTS IN SUBJECT IP AND ROYALTY RECEIVABLES

 

SECTION 3.1 Subject IP.  Subject to the terms and conditions of this Receivables
Contribution Agreement, IP Holder hereby grants to the Issuer a security
interest in the Subject IP to secure the Issuer’s rights to the Royalty
Receivables and IP Holder’s obligations hereunder, and the Issuer shall have all
the rights, powers, and privileges of a secured party under the UCC; provided
that such security interest is expressly subordinated to the Grant and security
interest created by the Guarantee with respect to the Guarantee Collateral. 
This Receivables Contribution Agreement is and shall be deemed the grant of a
security interest in the Subject IP.

 

SECTION 3.2 Filings.  IP Holder agrees, at its own expense, to cause all
financing statements and continuation statements, this Receivables Contribution
Agreement, all amendments hereto, and any other documents necessary to provide
third parties with notice of the Issuer’s right, title, and interest to the
Subject IP to be promptly recorded, registered, and filed, and at all times to
be kept recorded, registered, and filed, all in such manner and in such places
as may be required by law fully to preserve and protect the right, title, and
interest of the Issuer to the Subject IP; provided that the foregoing shall be
completed and accomplished in a manner consistent with and intended to preserve
the priority of the security interest created by the Guarantee as being of
higher priority than the security interest created hereby and so perfected.  IP
Holder shall deliver to the Issuer and the Indenture Trustee file-stamped copies
of, or filing receipts for, any document recorded, registered, or filed as
provided above, as soon as available following such recording, registration, or
filing.  The Issuer shall cooperate fully with IP Holder in connection with the
obligations set forth above and will execute any and all documents reasonably
required to fulfill the intent of this section.

 

SECTION 3.3 Royalty Receivables.  Although the parties hereto intend that the
transfer and assignment of the Royalty Receivables as contemplated by Section
2.1 be an absolute conveyance, in the event such transfer and assignment is
deemed to be other than an absolute conveyance, the parties intend that all
filings described in Section 3.2 shall give the Issuer a perfected security
interest in, to, and under the Royalty Receivables and all proceeds of the
foregoing that is prior to any other security interest of any other party
therein other than the security interest created by the Guarantee and perfected
as contemplated in Section 3.2.  This Receivables Contribution Agreement shall
be deemed to be the grant of a security interest in the Royalty Receivables from
IP Holder to the Issuer, and the Issuer shall have all the rights, powers, and
privileges of a secured party under the UCC.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1 IP Holder’s Representations and Warranties.  IP Holder hereby
represents and warrants to the Issuer that:

 

(a)                                  Organization and Good Standing.  IP Holder
is duly organized and validly existing as a limited partnership in good standing
under the laws of the State of Delaware, and has power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, and has power, authority, and legal
right to acquire, own, and convey the Royalty Receivables.

 

(b)                                 Due Qualification.  IP Holder is duly
qualified to do business as a foreign limited partnership in good standing, and
has obtained all necessary licenses and approvals in all jurisdictions in which
the ownership or lease of property or the conduct of its business requires such
qualifications and where the failure to so qualify would have a Material Adverse
Effect.

 

(c)                                  Power and Authority.  IP Holder has the
power and authority to execute and deliver this Receivables Contribution
Agreement and to carry out its terms; and the execution, delivery, and
performance of this Receivables Contribution Agreement has been duly authorized
by IP Holder by all necessary action.

 

(d)                                 Binding Obligation.  This Receivables
Contribution Agreement constitutes a legal, valid, and binding obligation of IP
Holder, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium, and other
similar laws affecting creditors’ rights generally, or by general principles of
equity.

 

(e)                                  No Violation.  The consummation of the
transactions contemplated by this Receivables Contribution Agreement and the
fulfillment of the terms hereof does not conflict with, result in any breach of
any of the terms and provisions of, nor constitute (with or without notice or
lapse of time) a default under, the certificate of limited partnership or
limited partnership agreement of IP Holder, or conflict with or breach any of
the material terms or provisions of, or constitute (with or without notice or
lapse of time) a default under, any indenture, agreement, or other instrument to
which IP Holder is a party or by which it is bound; nor result in the creation
or imposition of any Lien (other than Permitted Liens) upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument; nor violate any law or, to the best of IP Holder’s knowledge, any
order, rule, or regulation applicable to IP Holder of any court or of any
federal or state regulatory body, administrative agency, or other governmental
instrumentality having jurisdiction over IP Holder or its properties; which
breach, default, conflict, Lien, or violation would have a Material Adverse
Effect.

 

(f)                                    No Proceedings.  There is no action,
suit, or proceeding before or by any court or governmental agency or body,
domestic or foreign, now pending or, to IP Holder’s knowledge, threatened,
against or affecting IP Holder: (i) asserting the invalidity of this Receivables
Contribution Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Receivables Contribution Agreement, or (iii)
seeking any determination or ruling that might materially and adversely affect
the performance by IP Holder

 

4

--------------------------------------------------------------------------------


 

of its obligations under, or the validity or enforceability of, this Receivables
Contribution Agreement.

 

(g)                                 No Consents.  No consent, approval, or order
of, or filing with, any court or governmental body is required to be obtained or
made by IP Holder for the consummation of the transactions in the manner
contemplated by this Receivables Contribution Agreement, except such as have
been obtained as of the Closing Date or such as may be required under state
securities laws.

 

(h)                                 Solvency.  IP Holder is, and immediately
after giving effect to the transactions contemplated by this Receivables
Contribution Agreement and the other Transaction Documents will be, solvent.

 

(i)                                     Taxes.  IP Holder has filed, or caused
to be filed, in a timely manner all tax returns, reports and declarations that
are required to be filed by them or any of them.  All information in such tax
returns, reports, and declarations is complete and accurate in all material
respects.  IP Holder has paid or caused to be paid all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to IP Holder and with respect to which adequate
reserves have been set aside on its books.  Adequate provision has been made for
the payment of all accrued and unpaid federal, state, county, local, foreign,
and other taxes whether or not due and payable and whether or not disputed.

 

(j)                                     Non-Contravention.  The execution,
delivery and performance of this Receivables Contribution Agreement in
accordance with its terms and the consummation of the transactions contemplated
hereby by IP Holder do not and will not (A) require the consent or approval of
any Person, except for such consents and approvals as have already been obtained
and (B) violate any applicable laws.

 

(k)                                  Governmental Regulation.  IP Holder is not
required to obtain any consent, approval, authorization, permit or license from,
or effect any filing or registration with any Governmental Authority in
connection with the execution, delivery and performance of this Receivables
Contribution Agreement in accordance with its terms other than filings intended
to perfect the security interest granted hereunder.

 

(l)                                     State of Organization.  As of the date
hereof, IP Holder is organized under the laws of the State of Delaware.

 

The representations and warranties set forth in this Section 4.1 shall speak as
of the execution and delivery of this Receivables Contribution Agreement but
shall survive the conveyance of the Royalty Receivables by IP Holder to the
Issuer pursuant to this Receivables Contribution Agreement.  Upon discovery by
IP Holder or the Issuer (including by receipt of notice thereby from any other
Person with respect thereto) of a breach of any of the foregoing representations
and warranties or the occurrence of an event that materially and adversely
affects the interests of the Issuer (or any assignee thereof), the party
discovering such breach or event shall give prompt written notice to the other
and the Indenture Trustee.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.2 Issuer’s Representations and Warranties.  The Issuer hereby
represents and warrants to IP Holder that:

 

(a)                                  Organization and Good Standing.  The Issuer
is duly organized and validly existing as a limited liability company in good
standing under the laws of the State of Delaware, and has power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is presently conducted, and has power, authority, and
legal right to acquire and own the Royalty Receivables.

 

(b)                                 Due Qualification.  The Issuer is duly
qualified to do business as a foreign limited liability company in good
standing, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications and where the failure to so qualify would
have a Material Adverse Effect.

 

(c)                                  Power and Authority.  The Issuer has the
power and authority to execute and deliver this Receivables Contribution
Agreement and to carry out its terms; and the execution, delivery, and
performance of this Receivables Contribution Agreement has been duly authorized
by the Issuer by all necessary action.

 

(d)                                 Binding Obligation.  This Receivables
Contribution Agreement constitutes a legal, valid, and binding obligation of the
Issuer, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium, and other
similar laws affecting creditors’ rights generally, or by general principles of
equity.

 

(e)                                  No Violation.  The consummation of the
transactions contemplated by this Receivables Contribution Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, nor constitute (with or without notice or
lapse of time) a default under, the limited liability company agreement of the
Issuer, or conflict with or breach any of the material terms or provisions of,
or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, or other instrument to which the Issuer is a party or by
which it is bound; nor result in the creation or imposition of any Lien (other
than Permitted Liens) upon any of its properties pursuant to the terms of any
such indenture, agreement, or other instrument; nor violate any law or, to the
best of the Issuer’s knowledge, any order, rule, or regulation applicable to the
Issuer of any court or of any federal or state regulatory body, administrative
agency, or other governmental instrumentality having jurisdiction over the
Issuer or its properties; which breach, default, conflict, lien, or violation
would have a Material Adverse Effect.

 

(f)                                    No Proceedings.  There is no action,
suit, or proceeding before or by any court or governmental agency or body,
domestic or foreign, now pending, or to the Issuer’s knowledge, threatened,
against or affecting the Issuer: (i) asserting the invalidity of this
Receivables Contribution Agreement, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Receivables Contribution Agreement,
or (iii) seeking any determination or ruling that might materially and adversely
effect the performance by the Issuer of its obligations under, or the validity
or enforceability of, this Receivables Contribution Agreement.

 

6

--------------------------------------------------------------------------------


 

(g)                                 No Consents.  No consent, approval, or order
of, or filing with, any court or governmental body is required to be obtained or
made by the Issuer for the consummation of the transactions in the manner
contemplated by this Receivables Contribution Agreement, except such as have
been obtained as of the Closing Date or such as may be required under state
securities laws.

 

(h)                                 Taxes.  The Issuer has filed, or caused to
be filed, in a timely manner all tax returns, reports and declarations that are
required to be filed by them or any of them.  All information in such tax
returns, reports, and declarations is complete and accurate in all material
respects.  The Issuer has paid or caused to be paid all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to the Issuer and with respect to which
adequate reserves have been set aside on its books.  Adequate provision has been
made for the payment of all accrued and unpaid federal, state, county, local,
foreign, and other taxes whether or not due and payable and whether or not
disputed.

 

The representations and warranties set forth in this Section 4.2 shall speak as
of the execution and delivery of this Receivables Contribution Agreement but
shall survive the conveyance of the Royalty Receivables by IP Holder to the
Issuer pursuant to this Receivables Contribution Agreement.  Upon discovery by
IP Holder or the Issuer (including by receipt of notice thereby from any other
Person with respect thereto) of a breach of any of the foregoing representations
and warranties or the occurrence of an event that materially and adversely
affects the interests of the Issuer (or any assignee thereof), the party
discovering such breach or event shall give prompt written notice to the other
and the Indenture Trustee.

 

SECTION 4.3 IP Holder’s Representations and Warranties as to the Subject License
Agreements and the Royalty Receivables.

 

(a)                                  Representations and Warranties.  IP Holder
hereby represents and warrants to the Issuer that:

 

(i)                                     Characteristics of Licenses.  Each
Subject License Agreement (A) is an Eligible License Agreement, (B) has been
fully and properly executed by the parties thereto, and (C) contains customary
enforceable provisions such that the rights and remedies of the licensor shall
be adequate for IP Holder or its agent to enforce the Subject License Agreement
and protect its ownership and control over the Subject Trademarks.

 

(ii)                                  Schedule of Licenses.  The information set
forth in the Schedule of Subject License Agreements is true and correct in all
material respects.

 

(iii)                               Compliance with Law.  Each of the Subject
License Agreements complies in all material respects with all requirements of
applicable federal, state, and local laws, and regulations thereunder.

 

(iv)                              Binding Obligation.  Each of the Royalty
Receivables constitutes the legal, valid, and binding payment obligation in
writing of the related Receivables Obligor, enforceable by the holder thereof in
accordance with its terms, except as

 

7

--------------------------------------------------------------------------------


 

enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the enforcement of creditors’
rights in general and by general principles of equity, regardless of whether
such enforceability shall be considered in a proceeding in equity or at law.

 

(v)                                 No Bankrupt Receivables Obligors.  None of
the Royalty Receivables is due, to the best knowledge of IP Holder, from any
Receivables Obligor who is presently the subject of a bankruptcy proceeding or
is insolvent.

 

(vi)                              No Government Receivables Obligors.  None of
the Royalty Receivables is due from the United States or any state, or any
foreign government, or from any agency, department or instrumentality of the
United States or any state, local or foreign government.

 

(vii)                           Subject License Agreements in Force, No
Amendments.  None of the Subject License Agreements has been terminated,
rescinded, amended or modified except as is indicated on the attached Schedule
B.

 

(viii)                        No Defenses.  No Licensee under a Subject License
Agreement has any right of rescission, setoff, counterclaim, or defense
thereunder, nor has any been asserted or threatened..

 

(ix)                                Good Title; Liens.  Immediately before the
transfer and assignment of the Royalty Receivables as contemplated by this
Receivables Contribution Agreement, IP Holder will have good and marketable
title to each of the Royalty Receivables free and clear of all Liens (other than
Permitted Liens) and rights of others, and immediately after the transfer and
assignment thereof, the Issuer will have good and marketable title to each of
the Royalty Receivables, free and clear of all Liens (other than Permitted
Liens) and rights of others.  None of the Royalty Receivables has been sold,
transferred, assigned, or pledged by IP Holder to any Person other than the
Issuer.  To the knowledge of IP Holder, no Liens (other than Permitted Liens)
have been filed by any Persons on the Subject IP or the Royalty Receivables.

 

(x)                                   Perfected Liens.  This Receivables
Contribution Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Subject IP in favor of the Issuer, which security
interest is prior to all other Liens (other than Permitted Liens), and is
enforceable as such against creditors of and purchasers from IP Holder.

 

(xi)                                General Intangibles.  The Subject IP
constitutes “general intangibles” or “payment intangibles” within the meaning of
the UCC and/or marks registered with the United States Patent and Trademark
Office in accordance with 15 U.S.C. et seq.

 

(xii)                             Consents and Approvals.  IP Holder has
received all consents to and approvals of, if any, required by the terms of the
Subject License Agreements to the sale of the Royalty Receivables hereunder to
the Issuer.

 

8

--------------------------------------------------------------------------------


 

(xiii)                          All Filings Made.  IP Holder has caused or will
have caused the filing of all appropriate financing statements and other filings
(including, but not limited to, UCC filings (and relevant foreign equivalents)
and trademark filings (with the United States Patent and Trademark Office and
relevant foreign equivalents)) in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Subject IP granted to the Issuer hereunder, or as otherwise necessary in any
jurisdiction to provide third parties with notice of the transfer and assignment
herein contemplated, and to perfect the sale of the Royalty Receivables from IP
Holder to the Issuer and to give the Issuer a perfected security interest in the
Subject IP (including the Royalty Receivables) on the Closing Date that is prior
to all other Liens (other than Permitted Liens), and no other consent, approval,
or order of, or filing with, any court or governmental body is required to be
obtained or made by IP Holder for the consummation of the transactions in the
manner contemplated by this Receivables Contribution Agreement, except such as
have been obtained as of the Closing Date or such as may be required under state
securities laws; provided, however, that if (A) any filing or trademark filing
is not accepted by the relevant governmental authority or is not effective to
provide such notice or to perfect such conveyance, and (B) such nonacceptance or
ineffectiveness would not have a Material Adverse Effect, then such event will
not constitute a breach of this covenant.

 

(xiv)                         Priority.  Other than the security interest
granted to the Issuer pursuant to this Receivables Contribution Agreement or the
other Transaction Documents, IP Holder has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Subject IP.  IP Holder
has not authorized the filing of and is not aware of any financing statements
against IP Holder that include a description of collateral covering the Subject
IP other than any financing statement relating to the security interest granted
to the Issuer hereunder or under the other Transaction Documents or that has
been terminated.  IP Holder is not aware of any judgment or tax lien filings
against IP Holder.

 

(xv)                            Lawful Assignment.  None of the Royalty
Receivables has been originated in, or is subject to the laws of, any
jurisdiction under which the sale, transfer, and assignment of each of such
Royalty Receivables under this Receivables Contribution Agreement is unlawful,
void, or voidable.

 

(xvi)                         Validity.  The Subject Trademarks are valid,
subsisting, enforceable, and have not been abandoned in any applicable
jurisdiction.

 

(xvii)                      No Infringement.  The Subject Trademarks do not
violate the trademark rights of any third party and there is no action or
proceeding pending or threatened alleging that the Subject Trademarks infringe
upon the rights of any third party.

 

(xviii)                   No Adverse Judgments.  No domestic or foreign court,
tribunal, or other official governmental authority, including the United States
Patent Trademark

 

9

--------------------------------------------------------------------------------


 

Office and any foreign equivalent, has entered a holding, judgment, or decision
canceling or otherwise limiting IP Holder’s interest in the Subject IP.

 

(xix)                           No Pending Actions.  No action or proceeding is
pending or, to IP Holder’s knowledge, threatened seeking to limit, cancel, or
question the validity of any material portion of the Subject IP or IP Holder’s
ownership interest therein, or that if adversely determined would have a
material adverse impact on the Subject IP taken as a whole.

 

(xx)                              No Waivers.  None of the Subject License
Agreements has been amended or modified, nor has any provision been waived, in
such a manner that any of IP Holder’s representations and warranties with
respect thereto made by IP Holder herein fails to be true.

 

(xxi)                           No Delinquency.  None of the Royalty Receivables
payable under any of the Subject License Agreements is 30 or more days past due
as of the date hereof.

 

(xxii)                        Past Defaults.  No material default has occurred
with respect to any of the Subject License Agreements which has not been cured
by the related licensee as of the date hereof.

 

(xxiii)                     Other Defaults.  The execution and implementation of
this Receivables Contribution Agreement will not result in the breach of any
conditions or constitute a default (with or without notice or lapse of time or
both) under any license or agreement constituting any portion of the Subject  IP
or to which any of the Subject IP is subject.  Neither IP Holder nor any person,
firm or corporation associated with or deriving rights in any Subject IP through
or from IP Holder is in default of any applicable agreement constituting a
portion of the Subject IP.

 

(xxiv)                    Advances.  No advances or other charges heretofore
received by IP Holder in connection with the Subject IP remain recoupable from
any Royalty Receivables by IP Holder on or after the Closing Date, regardless of
when advanced or earned.

 

(xxv)                       Bulk Transfers.  IP Holder’s transfer and assignment
of the Subject IP hereunder is not subject to the provisions of the UCC relating
to bulk transfers.

 

(b)                                 The representations and warranties set forth
in this Section 4.3 shall speak as of the execution and delivery of this
Receivables Contribution Agreement, but shall survive the transfer, conveyance,
and assignment of the Royalty Receivables to Issuer.  Upon discovery by IP
Holder or the Issuer (including by receipt of notice thereby from any other
Person with respect thereto) of a breach of any of the foregoing representations
and warranties or the occurrence of an event that materially and adversely
affects the interests of the Issuer (or any assignee thereof) in the Subject IP,
the party discovering such breach or event shall give prompt written notice to
the other and the Indenture Trustee.

 

(c)                                  IP Holder hereby agrees that if any Subject
License is not an Eligible License because any of the foregoing representations
or warranties is not true as of the Closing

 

10

--------------------------------------------------------------------------------


 

Date, promptly upon its having knowledge of such breach or receiving notice from
any other Person thereof, IP Holder promptly (but in no less than ten (10)
Business Days) will either (i) cure such breach (if curable), (ii) purchase from
the Issuer all of the Royalty Receivables relating to such Subject License for
the corresponding Repurchase Price (remitted into the Distribution Account in
immediately available funds) or (iii) convey to the Issuer all of its right,
title and interest in to and under the Royalty Receivables relating to one or
more Additional License Agreements that are Eligible License Agreements and
that, in the aggregate, provide for Minimum Royalty Receivables at least equal
in amount to the Minimum Royalty Receivables of such defective Subject License
Agreement, and shall take all necessary and appropriate action to convey rights
to and perfect security interests in favor of the Issuer hereunder and the
Indenture Trustee under the Guarantee in such Additional Subject License
Agreements, Royalty Receivables, related intellectual property and goodwill and
proceeds thereof to the same extent of the respective interests of such Persons
in the Subject IP and Royalty Receivables and related property intended to be
conveyed hereunder and under the Guarantee.  If IP Holder remedies any such
breach by performance pursuant to clause (ii) or clause (iii) of the preceding
sentence, then, without further action by any other Person, the Issuer will
reconvey to IP Holder all of its right, title and interest in to and under the
related defective Subject License Agreement and all Royalty Receivables and
proceeds thereof relating thereto, and shall execute and deliver, and shall
cause the Indenture Trustee to execute and deliver, appropriate agreements,
certifications and filings sufficient to effectuate such reconveyance and the
release of such assets from the Lien of the Indenture.

 

(d)                                 Further, IP Holder hereby indemnifies and
holds harmless the Issuer for any and all actual costs, expenses, losses,
claims, damages, injury, and liabilities suffered by the Issuer resulting from
any infringement contemplated by Section 4.3(a)(xvii) or resulting from any
licensee being bankrupt as of the Closing Date with or without the knowledge of
IP Holder.

 

ARTICLE V.

COVENANTS

 

SECTION 5.1 IP Holder’s Covenants.  IP Holder hereby covenants that:

 

(a)                                  Maintenance of Subject IP.  IP Holder will
(i) require the Servicer to service, enforce, police, and otherwise maintain the
Subject IP in accordance with the provisions of the Servicing Agreement, (ii)
maintain the quality of the Subject Trademarks at or above the levels previously
maintained by Trademark Originator except as permitted by Sections 2.02(d) and
6.03(f) of the Servicing Agreement, and (iii) not enter into any licenses that
conflict with the terms of any exclusive Subject License Agreement.

 

(b)                                 Transaction Documents.  IP Holder will
perform all of its obligations under, and otherwise comply with the terms of
with Transaction Documents, and will notify the Issuer and the Indenture Trustee
if it becomes aware of (i) any material breach under the Transaction Documents
by any party thereto, or (ii) any claimed breach, right of offset, or other
material claim made or brought by any Receivables Obligor.

 

(c)                                  Material Agreements.  IP Holder will not
extend, amend, or modify any Subject License Agreement except in accordance with
the Servicing Agreement.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Events of Default.  IP Holder will notify
the Indenture Trustee in writing if it becomes aware of any Event of Default,
Trigger Event or Rapid Amortization Event.

 

(e)                                  Security Interests.  IP Holder will not
sell, pledge, assign, or transfer to any other Person, or grant, create, incur,
assume, or suffer to exist any Lien (other than Permitted Liens) on the Subject
IP (including the Royalty Receivables), whether now existing or hereafter
created, or any interest therein.  IP Holder will immediately notify the Issuer
of the existence of any Lien (other than Permitted Liens) on any of the Subject
IP (including the Royalty Receivables), and IP Holder shall defend the right,
title, and interest of the Issuer in, to, and under the Royalty Receivables,
whether now existing or hereafter created, against all claims of third parties
claiming through or under IP Holder.

 

(f)                                    Delivery of Payments.  IP Holder will
deliver in kind upon receipt to the Servicer any and all payments received by IP
Holder in respect of the Royalty Receivables as soon as practicable after
receipt thereof by IP Holder from and after the Closing Date.

 

(g)                                 Conveyance of Receivables.  IP Holder will
not attempt to convey, assign, exchange, or otherwise transfer any of the
Royalty Receivables to any Person prior to the termination of this Receivables
Contribution Agreement pursuant to Article VIII hereof.

 

(h)                                 No Change in Business.  IP Holder will not
make any changes in the conduct of its business that would impair the ability to
collect the Royalty Receivables.

 

(i)                                     Special Purpose Entity Status.  IP
Holder will take all actions required to maintain its status as a special
purpose entity.

 

(j)                                     Maintenance of Security Interests.  IP
Holder will take all actions, including the making of periodic filings under the
UCC, that are required to maintain the Issuer’s valid and perfected security
interest in the Subject IP (including the Royalty Receivables) as granted under
Section 3.1 hereof.

 

(k)                                  No Impairment.  IP Holder will take no
action, nor omit to take any action, that would impair the rights of the Issuer
in any of the Royalty Receivables, nor shall it, except as expressly provided in
the Servicing Agreement, reschedule, revise, offset, or defer payments due on
any of the Royalty Receivables.

 

SECTION 5.2 Issuer’s Covenants.  The Issuer hereby covenants that:

 

(a)                                  Transaction Documents.  The Issuer will
perform all of its obligations under and otherwise comply with the terms of the
Transaction Documents, and will notify IP Holder and the Indenture Trustee if it
becomes aware of any breach under the Transaction Documents by any party
thereto.

 

(b)                                 No Change in Business.  The Issuer will not
make any changes in the conduct of its business that would impair the ability to
collect the Royalty Receivables.

 

(c)                                  Special Purpose Entity Status.  The Issuer
will take all actions required to maintain its status as a special purpose
entity.

 

12

--------------------------------------------------------------------------------


 

(d)                                 Non Disturbance.  The Issuer acknowledges
and agrees that all remedial actions permitted to be taken by the Issuer under
this Receivables Contribution Agreement and the other Transaction Documents are
subject to the provisions of Sections 4.02(c) of the Guess? License Agreement,
Sections 2.02(d) and 6.03(f) of the Servicing Agreement, Section 5.6 of the
Indenture, Section 5.2(d) of the Receivables Contribution Agreement, and Section
6.6 of the Guarantee.

 

ARTICLE VI.

FUTURE TRANSFERS OF ROYALTY RECEIVABLES

 

SECTION 6.1 Additional Royalty Receivables.

 

(a)                                  At any time and from time to time, IP
Holder may elect to convey to the Issuer additional royalty receivables due and
to become due under license agreements under which IP Holder is the licensor of
trademarks owned by IP Holder.

 

(b)                                 IP Holder agrees that it will convey to the
Issuer additional royalty receivables due and to become due under license
agreements that comprise Eligible License Agreements under which IP Holder is
the licensor of trademarks owned by IP Holder (each an “Additional Subject
License Agreement”):

 

(i)                                     if (A) a Subject License Agreement did
not, at the date originally designated as such, satisfy the requirements of an
Eligible License Agreement, or (B) a Subject License Agreement is cancelled or
is terminated for any reason prior to the last day of the Remaining Term of such
license agreement as in effect on the date such license agreement became a
Subject License Agreement (any such license a “Terminated Subject License”),
and, in either case, the Prospective Coverage Ratio (calculated on a pro forma
basis) is less than 107.5%; or

 

(ii)                                  if such license agreement is entered into
after the cancellation or termination in whole or in part of a Terminated
Subject License, and IP Holder grants to the licensee thereunder a license to
use any of the Guess? Trademarks in connection with the same Core Product that
was covered by such Terminated Subject License.

 

In the case of  license agreements referred to in clause (i) above, IP Holder
agrees that such additional royalty receivables will generate on a prospective
basis Minimum Royalty Receivables that are (i) equal to or greater than the
Minimum Royalty Receivables attributable to the Terminated Subject Licenses, or
(ii) sufficient to cause the Prospective Coverage Ratio (calculated on a pro
forma basis) to be greater than or equal to 107.5%.

 

The agreement contained in clause (ii) of this Section 6.1(b) imposes no
obligation on IP Holder to enter into any such license agreement, whether or not
any Subject License Agreement is cancelled or terminated.  If IP Holder chooses
to enter into and convey to the Issuer an Additional Subject License Agreement
pursuant to clause (ii) of this Section 6.1(b), IP Holder shall be under no
obligation to match the terms (including, without limitation, the amount of
royalties or the territory of the license) of the Terminated Subject License
that such Additional Subject License Agreement replaces.

 

13

--------------------------------------------------------------------------------


 

(c)                                  IP Holder agrees that each conveyance of
Royalty Receivables pursuant to Section 6.1(b) or Section 4.3(c) shall comply
with the following conditions:

 

(i)                                     IP Holder (or its agent) shall have
given the Issuer, the Indenture Trustee and each Rating Agency written notice
specifying the license agreements in respect of which the additional receivables
are being conveyed to the Issuer (such notice to provide substantially the same
information with respect to such license agreements as is set forth on Schedule
B for the Subject License Agreements as of the Closing Date);

 

(ii)                                  IP Holder shall have provided a
certificate signed by an Authorized Officer of IP Holder, substantially in the
form of Schedule D;

 

(iii)                               If the license agreement includes Additional
Subject Trademarks, IP Holder shall have given the Issuer, the Indenture Trustee
and each Rating Agency a schedule of such trademarks (such schedule to provide
substantially the same information with respect to such license agreements as is
set forth on Schedule A for the Subject Trademarks as of the Closing Date); and

 

(iv)                              IP Holder shall have furnished a supplemental
conveyance with respect to such license agreements and, if applicable, the
related Additional Subject Trademarks.

 

Upon satisfaction of the foregoing conditions, the license agreements specified
in the notice referred to in clause (i) above shall become “Subject License
Agreements” hereunder.

 

SECTION 6.2 Filings and Further Actions.  IP Holder agrees to take all actions,
execute all documents, and make all filings (including filings with the United
States Patent and Trademark Office (or any foreign equivalent) or under the UCC)
necessary to effect or reflect any transfers of Additional Royalty Receivables
as provided in Section 6.1, and to perfect the Issuer’s security interest in any
Additional Subject License Agreements and Additional Subject Trademarks.  In the
event the Issuer is not deemed to be the owner of any Additional Royalty
Receivable, the parties intend that all filings shall be made that are necessary
to give the Issuer a perfected security interest in, to, and under such
Additional Royalty Receivable, and IP Holder hereby agrees to make any and all
such filings at its own expense.  IP Holder further agrees to take all other
actions necessary to grant such a security interest and to give the Issuer all
rights, powers, and privileges of a secured party under the UCC.

 

ARTICLE VII.

DELIVERY OF LLC INTERESTS

 

SECTION 7.1 Delivery of Limited Liability Company Interests.  The execution of
this Receivables Contribution Agreement and all other Transaction Documents, the
completion of all filings contemplated hereunder and thereunder, and the
performance of the parties’ obligations hereunder and thereunder, shall be
concurrent with and shall be against delivery of the increased capital account
balance representing the limited liability company interests of the Issuer to IP
Holder.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VIII.

TERMINATION

 

SECTION 8.1 Termination.  The respective obligations and responsibilities of IP
Holder and the Issuer created by this Receivables Contribution Agreement shall
terminate, except for the indemnity obligations of IP Holder as provided herein,
upon the Termination Date.

 

ARTICLE IX.

MISCELLANEOUS

 

SECTION 9.1 Indemnification.  IP Holder shall indemnify and hold harmless the
Issuer, the Indenture Trustee, and the Noteholders (the “Indemnified Parties”)
from and against any and all costs, expenses, losses, claims, damages, injury,
and liabilities to the extent that such cost, expense, loss, claim, damage, or
liability arose out of, and was imposed upon such Person as a result of the
transactions contemplated by this Receivables Contribution Agreement through the
willful misconduct or gross negligence of IP Holder in the performance of its
duties under this Receivables Contribution Agreement, by reason of reckless
disregard of its obligations and duties under this Receivables Contribution
Agreement, or by breach of its representations and warranties under this
Receivables Contribution Agreement, including, but not limited to, any judgment,
award, settlement, reasonable attorneys’ fees, and other costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding, or claim; provided, however, that IP Holder shall not indemnify any
such Person if such acts, omissions or alleged acts or omissions constitute
gross negligence or willful misconduct by the Issuer, the Indenture Trustee, or
any Noteholders.  In case any such action is brought against a party indemnified
under this Section 9.1 and it notifies IP Holder of the commencement thereof, IP
Holder will assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who may be counsel to IP Holder unless there is an
unwaivable conflict of interest as evidenced by an Opinion of Counsel stating
such), and IP Holder will not be liable to such indemnified party under this
section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof, other than reasonable
costs of investigation.  This indemnity is in addition to any other indemnity
from the IP Holder set forth herein.

 

IP Holder will be liable for settlement of any claim made against any
Indemnified Party that is made with the IP Holder’s written consent, which
consent will not be unreasonably withheld.  The IP Holder will not, with out the
prior written consent of the Indemnified Parties, which consent will not be
unreasonably withheld, settle or compromise any claim, or permit a default under
or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise or consent includes, as an unconditional term thereof,
the giving by the claimant to the applicable Indemnified Party of an
unconditional release from all liability in respect thereof.

 

SECTION 9.2 Amendment.  This Receivables Contribution Agreement may be amended
from time to time by the Issuer and IP Holder only in accordance with Section
3.13 of the Indenture.

 

SECTION 9.3 Relocation of IP Holder.  Within 30 days after IP Holder makes any
change in (i) its location of organization under Section 9-307(e) of the UCC or
(ii) its name, identity or corporate structure which would make any financing
statement or continuation statement filed in

 

15

--------------------------------------------------------------------------------


 

accordance with Section 3.2 seriously misleading within the meaning of Section
9-507 or 9-508 of the UCC as in effect in the applicable state, IP Holder shall
give the Issuer notice of any such change and shall execute and file such
financing statements or amendments as may be necessary to continue the
perfection of the Issuer’s security interest in the Receivables and the proceeds
thereof.  IP Holder will give the Issuer prompt written notice of any relocation
of any office from which IP Holder keeps records concerning the Royalty
Receivables or of its principal executive office and whether, as a result of
such relocation, the applicable provisions of the UCC or other applicable law
would require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement and shall execute and
file such financing statements or amendments as may be necessary to continue the
perfection of the interest of the Issuer in the Royalty Receivables and the
proceeds thereof.

 

SECTION 9.4 Assignment.  This Receivables Contribution Agreement may not be
assigned by the Issuer or IP Holder except as contemplated by this section, or
by the Indenture and the Servicing Agreement; provided, however, that
simultaneously with the execution and delivery of this Receivables Contribution
Agreement, the Issuer shall assign all of its right, title, and interest herein
to the Indenture Trustee for the benefit of the Noteholders pursuant to the
Indenture.  IP Holder agrees to perform its obligations hereunder for the
benefit of the Issuer and agrees that the Indenture Trustee may enforce the
provisions of this Receivables Contribution Agreement, exercise the rights of
the Issuer, and enforce the obligations of IP Holder hereunder without the
consent of the Issuer, subject, without limitation, to the provisions of Section
5.2(d).

 

SECTION 9.5 Governing Law.  This Receivables Contribution Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, and the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.

 

SECTION 9.6 Submission To Jurisdiction; Waivers.  Each of IP Holder and the
Issuer hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Transaction
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person at its address referred to in Section 9.7 or at such other address
as shall be designated by such Person in a written notice to the other such
Persons;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

16

--------------------------------------------------------------------------------


 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

SECTION 9.7 Notices.  All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if personally delivered,
or mailed by registered mail with return receipt requested, to:

 

(a)                                  in the case of IP Holder, Guess? IP Holder,
L.P., 1444 South Alameda Street, Los Angeles, CA 90021;

 

(b)                                 in the case of the Issuer, Guess? Royalty
Finance LLC, 2222 Glendale Galleria 2, Glendale, CA 91324; and

 

(c)                                  in the case of the Indenture Trustee, BNY
Midwest Trust Company, 2 North LaSalle Street, Suite 1020, Chicago, IL 60602;

 

or, as to any of such Persons, at such other address as shall be designated by
such Person in a written notice to the other Persons.

 

SECTION 9.8 Severability of Provisions.  If any one or more of the covenants,
agreements, provisions, or terms of this Receivables Contribution Agreement
shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, and terms of this Receivables Contribution
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Receivables Contribution Agreement.

 

SECTION 9.9 Further Assurances.  IP Holder and the Issuer agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party hereto or by the
Indenture Trustee more fully to effect the purposes of this Receivables
Contribution Agreement, including, without limitation, the execution of any
financing statements, amendments, continuation statements, or releases relating
to the Royalty Receivables for filing under the provisions of the UCC or other
law of any applicable jurisdiction.

 

SECTION 9.10 No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Issuer, IP Holder, or the Indenture
Trustee of any right, remedy, power, or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power, or privilege.  The rights,
remedies, powers, and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers, and privileges provided by law.

 

SECTION 9.11 Counterparts.  This Receivables Contribution Agreement may be
executed in two or more counterparts (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

17

--------------------------------------------------------------------------------


 

SECTION 9.12 Third-Party Beneficiaries.  This Receivables Contribution Agreement
will inure to the benefit of and be binding upon the parties signatory hereto,
and the Indenture Trustee for the benefit of any Noteholders, which shall be
considered to be a third-party beneficiary hereof.  Except as otherwise provided
in this Receivables Contribution Agreement, no other Person will have any right
or obligation hereunder.

 

SECTION 9.13 Headings.  The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

SECTION 9.14 Merger and Integration.  Except as specifically stated otherwise
herein, this Receivables Contribution Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Receivables
Contribution Agreement.  This Receivables Contribution Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 

SECTION 9.15 Force Majeure.  Neither the IP Holder nor the Issuer shall be held
responsible for any loss, damage, or delay suffered by the other party owing to
any cause that is beyond the reasonable control of the defaulting party and
cannot be attributed to negligence or willful nonperformance of its obligation.
Such causes include, but are not limited to, wars, embargoes, riots, civil
disturbances, terrorism, fires, storms, floods, typhoons, earthquakes and other
natural calamities, strikes and labor disputes, government acts and
restrictions, and other causes that cannot be overcome or prevented by due
diligence. Either party wishing to invoke this section shall give notice to the
other party stating the relevant cause. The defaulting party shall promptly
resume performance of its obligations the moment such cause or causes cease to
operate.

 

SECTION 9.16 Nonpetition Covenants.  Notwithstanding any prior termination of
this Receivables Contribution Agreement, the IP Holder, in its capacity as a
creditor of Issuer, shall not, prior to the date which is one year and one day
after the termination of this Receivables Contribution Agreement with respect to
the Issuer, acquiesce, petition, or otherwise invoke or cause the Issuer to
invoke the process of any court or government authority for the purpose of
commencing or sustaining an involuntary case against the Issuer under any
federal or state bankruptcy, insolvency or similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator, or other
similar official of the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer.

 

SECTION 9.17 Interpretation.  As applied to this Receivables Contribution
Agreement, unless the context otherwise requires: (a) words in the singular
include the plural, and words in the plural include the singular; (b) reference
to a law, statute, rule, regulation, charter, or bylaws, is deemed to be
followed by “as amended from time to time”; (c) “herein,” “hereof,” and other
similar words refer to this Receivables Contribution Agreement as a whole and
not to any particular section, subsection, paragraph, clause, or other
subdivision; (d)  unless otherwise indicated or obvious, all references to
“Section,” “Exhibit,” “Schedule,” “Appendix,” or similar words refer to the
particular Section in or Exhibit, Schedule, Appendix, or similar item attached
to this Receivables Contribution Agreement; (e) “include,” “includes,” or
“including” will be deemed to be followed, as appropriate, by “, but not limited
to,”; (f) the masculine feminine and neuter genders shall each be deemed to
include the others; (g) “shall,” “will,” or “agrees” are mandatory, and “may” is
permissive; (h) references to “writing” include printing, typing,

 

18

--------------------------------------------------------------------------------


 

lithography and other means of reproducing words in a visible form; (i)
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Receivables Contribution
Agreement; and (j) references to Persons include their permitted successors and
assigns.

 

SECTION 9.18 Waiver of Jury Trial.  EACH OF IP HOLDER AND THE ISSUER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS RECEIVABLES CONTRIBUTION AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Remainder of the page intentionally left blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Receivables Contribution
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

 

GUESS? IP HOLDER L.P.,

 

  as IP Holder

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUESS? ROYALTY FINANCE LLC,

 

as Issuer

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED:

 

 

 

 

 

BNY MIDWEST TRUST COMPANY,

 

not in its individual capacity
but solely as Indenture Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

S - 1

--------------------------------------------------------------------------------